DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant successfully overcomes all objections to the specification and claims.
The applicant successfully overcomes all 112 rejections from the previous action.
Applicant’s arguments, see pages 10-14, filed 06/18/2021, with respect to the rejection(s) of independent claim(s) 1, 18 ,and 37 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fang et al (U.S. PG Pub 20140163660 A1) in view of Charlesworth et al (U.S. PG Pub 20170107081 A1). 
The applicant’s amendment stating that first and second signals “produces a temporal interference pattern between the first frequency and the second frequency” successfully overcomes the teaching of Fang. As the applicant argues Fang does not specifically teach the combination of signals required to cause temporal interference, however, in view of Charles worth it would have been obvious to modify Fang by Charles worth to have signal frequencies that would cause a temporal interference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-6, 8, 13, 15,18-23, 25, 30,-31, 33, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. PG Pub 20140163660 A1) in view of Charlesworth et al (U.S. PG Pub 20170197081 A1).
Regarding claims 1 and 2, Fang teaches a system for exciting a selected set of motor neurons of a patient ([0042]; [0046] teaches a therapy system (200); Fig.1 and 2) the system comprising: 5one or more signal generators configured for generating a first electrical signal and a second electrical signal ([0042]; [0046] Fig 1 and 2 element 101); a first set of wires configured to provide the first electrical signal to a first set of electrodes (Fig 1 and 2 teach a first lead 108 (wire) connected to electrodes 110; Fig. 20-21 element 152 [0133]-[0134]) , wherein the first set of electrodes are configured for being secured to a first set of positions on the patient ([0046] teaches that the first set of electrode connected to the first lead (108) can be disposed adjacent different nerves than the electrodes connected to the second lead (109); Fig. 20-21 element 152 [0133]-[0134]); 10a second set of wires configured to provide the second electrical signal to a second set of electrodes Fig 1 and 2 teach a second lead 109 (wire) connected to electrodes 110; Fig. 20-21 element 154 [0133]-[0134]), wherein the second set of electrodes are configured for being secured to a second set of positions on the patient ([0046] teaches that the first set of electrode connected to the first lead (108) can be disposed adjacent different nerves than the electrodes connected to the second lead (109); Fig. 20-21 element 154 [0133]-[0134]); and a controller ([0018]; [0042]; [0046]; element 101) configured to control operation of the one or more signal generators such that: 15the first electrical signal is a periodic signal of a first frequency ([0018] teaches the device directing a first signal with a first periodic frequency of up to 1500Hz to a first target location; Fig 9 element 950), the second electrical signal is a periodic signal of a second frequency 
Charlesworth teaches a device in the same field of invention, wherein a stimulation device stimulates neurons at a first frequency of 4000Hz and a second frequency between 4001Hz and 4200Hz such as 4100Hz, wherein the first frequency and the second frequency differ by a non-zero frequency difference that produces a temporal interference pattern between the first frequency and the second frequency ([0010]; [0092]; [0185]; [0190]; Figs 5D-E).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Fang, to have a first signal frequency of 4000Hz and a second signal frequency between 4001Hz to 4200Hz, as taught by Charlesworth, in order preform interferential stimulation to alleviate pain or preform neuromodulator (Charlesworth [0185]; [0190]).
Regarding claim 3, the modified invention of Fang teaches claim 1, however, Fang fails to teach wherein the first set of positions and the second set of positions are located on the patient's surface or skin.
Charlesworth teaches a device in the same filed of invention, wherein a first set of positions and a second set of positions are located on the patient's surface or skin ([0062]; [0160]; Fig 3A-D; Fig 31A-C)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified the invention of Fang, to have a first set of positions and a second set of positions are located on the patient's surface or skin, as taught by Charlesworth, in order to stimulate the neurons in a noninvasive way, without the need to implant electrodes or piece the skin of the patient.
Regarding claim 4, the modified invention of Fang teaches claim 1, wherein the first set of positions and the second set of positions are subcutaneous positions (([0010] teaches percutaneous leads having electrodes interested into the epidermal space; [0020] and Fig 2 teach percutaneous leads and electrodes; Figs 19a-c and 20; [0133]).
Regarding claim 5, the modified invention of Fang teaches claim 3, wherein each of the first set of positions and the second set of positions are on or proximate one of the patient's ventral or dorsal surface ([0010] teaches the electrodes being placed on the dorsal column for electrical stimulation; [0016] and [0017] teach a methods for stimulation where the first target location and second target location are the dorsal column; Figures 20 and 21; [0039]; [0040]).
Regarding claim 6, the modified invention of Fang teaches claim 1, wherein the first set of positions are located proximate a first vertebra of the patient and the second set of positions are located proximate a second vertebra of the patient ([0055] teaches that stimulation can be applied to more than one selected vertebral level; [0131] teaches a first pair of electrodes being placed on the S3 vertebra and a second pair of electrodes placed on the L5 vertebra; [0144]).
Regarding claim 8, the modified invention of Fang teaches claim 1, wherein the first signal and the second signal are pulsed signals (figs 4 and 5 illustrate the pulsed signals used for stimulation; [0042] teaches that the signal generated is a pulsed signal generator, therefore the stimulation signals would be pulsed).
Regarding claim 13, the modified invention of Fang teaches claim 1, however fails to teach wherein the frequency difference is approximately 50 Hz.
Charlesworth teaches a device in the same field of invention, wherein a stimulation device stimulates neurons at a first frequency of 4000Hz and a second frequency between 4001Hz and 4200Hz, wherein the first frequency and the second frequency differ by a non-zero frequency difference that produces a temporal interference pattern between the first frequency and the second frequency. The difference being between 1-200Hz. ([0185]).
It would be obvious to one of ordinary skill in the art, before the effective filling date to have tried a second frequency of 4050Hz for interferential stimulation, which is within the small range taught by Charlesworth, in order to have a first frequency of 4000Hz and a second frequency of 4050Hz, so that the difference in the first and second frequency during stimulation is 50Hz.
Regarding claim 15, the modified invention of Fang teaches claim 1, wherein at least one of the first set of positions and the second set of positions are located on or near the patient's spinal cord ([abs]; [0016]; [0042]).
Regarding claim 18, Fang teaches a method for exciting a selected set of motor neurons of a patient ([abs]; [0016]) , the method comprising: causing a first signal generator to generate a first electrical signal ([0042] teaches the pulse generator 101 can have multiple portions with multiple housings; [0140] teaches a first portion of the pulse generator generating a first signal); causing a second signal generator to generate a second electrical signal ([0042] teaches the pulse generator 101 can have multiple portions; [0140] teaches a second portion of the pulse generator generating a second signal); applying the first electrical signal to a first set of electrodes secured to a first set of positions on the patient (Fig 1 and 2 teach a first lead 108 (wire) connected to electrodes 110; Fig. 20-21 element 152 [0133]-[0134]); and applying the second electrical signal to a second set of electrodes secured to a second set of positions on the patient (Fig 1 and 2 teach a second lead 109 (wire) connected to electrodes 110; Fig. 20-21 element 152 [0133]-[0134]), wherein: the first electrical signal is a periodic signal of a first frequency ([0018] teaches the device directing a first signal with a first periodic 
Charlesworth teaches a device in the same field of invention, wherein a stimulation device stimulates neurons at a first frequency of 4000Hz and a second frequency between 4001Hz and 4200Hz such as 4100Hz, wherein the first frequency and the second frequency differ by a non-zero frequency difference that produces a temporal interference pattern between the first frequency and the second frequency ([0010]; [0092]; [0185]; [0190]; Figs 5D-E).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Fang, to have a first signal frequency of 4000Hz and a second signal frequency between 4001Hz to 4200Hz, as taught by Charlesworth, in order preform interferential stimulation to alleviate pain or preform neuromodulator (Charlesworth [0185]; [0190]).
Regarding claim 19, the modified invention of Fang teaches claim 18, wherein the first frequency is greater than 1 kHz and the second frequency is greater than 1 kHz (Charlesworth [0185]). 
Regarding claim 20, the modified invention of Fang teaches claim 18, however, Fang fails to teach wherein the first set of positions and the second set of positions are located on the patient's surface or skin.
Charlesworth teaches a device in the same filed of invention, wherein a first set of positions and a second set of positions are located on the patient's surface or skin ([0062]; [0160]; Fig 3A-D; Fig 31A-C)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have further modified the invention of Fang, to have a first set of positions and a second set of positions are located on the patient's surface or skin, as taught by Charlesworth, in order to stimulate the neurons in a noninvasive way, without the need to implant electrodes or piece the skin of the patient.
Regarding claim 21, Fang teaches the method of claim 18, wherein the first set of positions and the second set of positions are subcutaneous positions ([0010] teaches percutaneous leads having electrodes interested into the epidermal space; [0020] and Fig 2 teach percutaneous leads and electrodes; Figs 19a-c and 20; [0133]; claim 53).
Regarding claim 22, the modified invention of Fang teaches claim 20, wherein each of the first set of positions and the second set of positions are on or proximate one of the patient's ventral or dorsal surface ([0010] teaches the electrodes being placed on the dorsal column for electrical stimulation; [0016] and [0017] teach a methods for stimulation where the first target location and second target location are the dorsal column; Figures 20 and 21; [0039]; [0040]).
Regarding claim 23, Fang teaches the method of claim 18, wherein the first set of positions are located at a first vertebra of the patient and the second set of positions are located at a second vertebra of the patient ([0055] teaches that stimulation can be applied to more than one selected vertebral level; [0131] teaches a first pair of electrodes being placed on the S3 vertebra and a second pair of electrodes placed on the L5 vertebra; [0144]).
Regarding claim 25, Fang teaches the method of claim 18, wherein the first signal and the second signal are pulsed signals (figs 4 and 5 illustrate the pulsed signals used for stimulation; [0042] teaches that the signal generated is a pulsed signal generator, therefore the stimulation signals would be pulsed).
Regarding claim 30, the modified invention of Fang teaches claim 1, however fails to teach wherein the frequency difference is approximately 50 Hz.
Charlesworth teaches a device in the same field of invention, wherein a stimulation device stimulates neurons at a first frequency of 4000Hz and a second frequency between 4001Hz and 4200Hz, wherein the first frequency and the second frequency differ by a non-zero frequency difference that produces a temporal interference pattern between the first frequency and the second frequency. The difference being between 1-200Hz. ([0185]).
It would be obvious to one of ordinary skill in the art, before the effective filling date to have tried a second frequency of 4050Hz for interferential stimulation, which is within the small range taught by Charlesworth, in order to have a first frequency of 4000Hz and a second frequency of 4050Hz, so that the difference in the first and second frequency during stimulation is 50Hz.
Regarding claim 31, Fang teaches the method in claim 31, wherein generation of the first signal by the first signal generator and generation of the second signal by the second signal generator are controlled by a controller ([0018] teaches a controller for controlling a first signal delivery device for generating a first and second signal delivery device for generating a second signal; [0042]; [0146]).
Regarding claim 33, Fang teaches the method of claim 18, wherein at least one of the first set/pair of positions and the second set/pair of positions are located on or near the patient's spinal cord ([abs]; [0016]; [0042]).
Regarding claim 35, Fang the method in claim 18, wherein the selectable set of motor neurons are established based on the first and second set of positions ([0016] and [0018] teach targeting a first and second location in the spinal column; [0117] teaches the electrodes stimulating motor neuron in the location of the electrodes).
Regarding claim 37, Fang teaches a computer program product, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable 
Charlesworth teaches a device in the same field of invention, wherein a stimulation device stimulates neurons at a first frequency of 4000Hz and a second frequency between 4001Hz and 4200Hz such as 4100Hz, wherein the first frequency and the second frequency differ by a non-zero frequency difference that produces a temporal interference pattern between the first frequency and the second frequency ([0010]; [0092]; [0185]; [0190]; Figs 5D-E).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Fang, to have a first signal frequency of 4000Hz and a second signal frequency between 4001Hz to 4200Hz, as taught by Charlesworth, in order preform interferential stimulation to alleviate pain or preform neuromodulator (Charlesworth [0185]; [0190]).
Claims 7, 10-12, 14, 16, 24, 27-29, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. PG Pub 20140163660 A1) in view of Charlesworth et al (U.S. PG Pub 20170197081 A1) as applied to claims 1, 18, and 23 above, and further in view of Fang et al (U.S. PG Pub 20140163660 A1) in view of Lu (U.S. PG Pub 20180185642 A1).
Regarding claim 7, the modified invention of Fang teaches claim 1, however fails to teach, wherein the first vertebra is the C3 and the second vertebra is C5.
Lu teaches a system in the same field of invention, wherein a first set of electrodes are placed on the C3 vertebra and the second set of electrodes are placed on the C5 vertebra ([0071 teaches stimulating a first location being C3 and a second location being C5; [0145] teaches stimulating C3 at 1.5mA and C5 at 1.5mA; [0205] teaches having two or more leads positioned between C1 and C7).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to modify Fang to have the first set of electrodes be placed proximate to C3 and a second set of electrodes placed proximate to C5 as taught by Lu in order to stimulate the targeted nerves and tissue located near the respective vertebrae and increase respiratory frequency (Lu [0145]). 
Regarding claim 10, the modified invention of Fang teaches claim 1, however, fails to teach wherein the motor neurons are associated with the patient's diaphragm and providing the first signal to the first electrodes and the second signal to the second electrodes excites the patient's diaphragm.
Lu teaches a device in the same field of invention, wherein the motor neurons are associated with the patient's diaphragm and providing the first signal to the first electrodes and the second signal to the second electrodes excites the patient's diaphragm [0278] teaches that stimulating electrodes in different regions of the cervical region resulted in diaphragm bursts; [0325]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings of Fang to have the stimulation of the first and second signal excite the patient’s diaphragm as taught by Lu, in order to generate physiological respiratory/lung function (Lu [0278]).
Regarding claim 11, the functional language and statement of intended use of claim 11 has been carefully considered but are not found to impart any further structural limitations over the prior art. Since the modified system of Fang in view of Charlesworth in further view of Lu utilizes a system for exciting motor neurons comprising a first set of electrodes and a second set of electrodes emitting a first and second signals having a non-zero difference that produces a temporal interference, wherein the signals excite a patient’s diaphragm, as claimed by the applicant, the modified invention of Fang is therefore capable of being used on a patient, wherein the patients diaphragm is paralyzed following neurologic injury or rendered inactive due to drug overdose. In addition, nothing prevents the modified system of Fang from being used on patients who have suffered neurologic injury or drug overdose.
Regarding claim 12, the modified invention of Fang teaches claim 1, however, fails to teach wherein the first signal has an amplitude of 3 mA and the second signal has an amplitude of 5 mA.
Lu teaches a system in the same field of invention, wherein the amplitude for the epidural stimulation signal is 3mA or 5mA ([0034]; [0196]) and wherein a first and second stimulation signal have different amplitudes ([0207]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify the teachings of Fang to have the first signal have an amplitude of 3mA and the second signal to have an amplitude of 5mA as taught by Lu, in order to elicit an intended response of stimulating respiratory function from the stimulation of the patients neurons.
Regarding claim 14, the modified invention of Fang teaches claim 1, wherein the controller comprises a processor or microprocessor configured for controlling the first signal generator to generate the first signal and the second signal generator to generate the second signal ([0042] teaches the pulse generator comprising a processor for directing the output signals). However, Fang fails to teach, wherein a processor or microprocessor configured to act as a clock for controlling the first and second pulse generators.
Lu teaches a device in the same field of invention, wherein the controller comprises a processor or microprocessor configured to act as a clock for controlling the first signal generator to generate the first signal and the second signal generator to generate the second signal ([0225] teaches a control module comprising a processor for sending instructions to the signal generation module and controlling the timing of the instructions; [0229] teaches electrodes independently stimulating at different times; [0231])
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Fang to have a controller configured to act as a clock as taught by Lu for controlling the first signal generator to generate a first signal and second signal generator to generate a second signal to adjust time and duration of the stimulation and treatment ([0226]; [0245]) 
Regarding claim 16, the modified invention of Fang teaches claim 1, however fails to teach wherein excitation of the motor neurons causes excitation of one or more muscles of the patient.
Lu teaches a device in the same field of invention, wherein excitation of the motor neurons causes excitation of one or more muscles of the patient ([0005]; [0006]; [0278]).
It would have been obvious before the effective filling date to modify the system of Fang to wherein excitation of the motor neurons causes excitation of one or more muscles of the patient as taught by Lu, in order to elicit a muscular or physiological function. Such as exciting the diaphragm to induce respiration ([0278]).
Regarding claim 24, the modified invention of Fang teaches claim 23, however fails to teach, wherein the first vertebra is the C3 and the second vertebra is C5.
Lu teaches a method in the same field of invention, wherein a first set of electrodes are placed on the C3 vertebra and the second set of electrodes are placed on the C5 vertebra ([0071 teaches stimulating a first location being C3 and a second location being C5; [0145] teaches stimulating C3 at 1.5mA and C5 at 1.5mA; [0205] teaches having two or more leads positioned between C1 and C7).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to modify the method of Fang to have the first set of electrodes be placed proximate to C3 and a second set of electrodes placed proximate to C5 as taught by Lu in order to stimulate the targeted nerves and tissue located near the respective vertebrae and increase respiratory frequency (Lu [0145]). 
Regarding claim 27, the modified invention of Fang teaches claim 18, however, fails to teach wherein the motor neurons are associated with the patient's diaphragm and providing the first signal to the first electrodes and the second signal to the second electrodes excites the patient's diaphragm.
Lu teaches a method in the same field of invention, wherein the motor neurons are associated with the patient's diaphragm and providing the first signal to the first electrodes and the second signal to the second electrodes excites the patient's diaphragm [0278] teaches that stimulating electrodes in different regions of the cervical region resulted in diaphragm bursts; [0325]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the teachings of Fang to have the stimulation of the first and second signal excite the patient’s diaphragm as taught by Lu, in order to generate physiological respiratory/lung function (Lu [0278]).
Regarding claim 28 the functional language and statement of intended use of claim 27 has been carefully considered but are not found to impart any further structural limitations over the prior art. Since the modified system of Fang in view of Charlesworth in view of Lu utilizes a method for exciting motor neurons comprising a first set of electrodes and a second set of electrodes emitting a first and second signals having a non-zero difference, wherein the signals excite a patient’s diaphragm, as claimed by the applicant, the modified invention of Fang is therefore capable of being used on a patient, wherein the patients diaphragm is paralyzed following neurologic injury or rendered inactive due to drug overdose. In addition, nothing prevents the modified method of Fang from being used on patients who have suffered neurologic injury or drug overdose.
Regarding claim 29, the modified invention of Fang teaches claim 18, however, fails to teach wherein the first signal has an amplitude of 3 mA and the second signal has an amplitude of 5 mA.
Lu teaches a method in the same field of invention, wherein the amplitude for the epidural stimulation signal is 3mA or 5mA ([0034]; [0196]) and wherein a first and second stimulation signal have different amplitudes ([0207]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to modify the teachings of Fang to have the first signal have an amplitude of 3mA and the second signal to have an amplitude of 5mA as taught by Lu, in order to elicit a desired response from the stimulation. 
Regarding claim 32, the modified invention of Fang teaches claim 31, wherein the controller comprises a processor or microprocessor configured for controlling the first signal generator to generate the first signal and the second signal generator to generate the second signal ([0042] teaches the pulse generator comprising a processor for directing the output signals). However, Fang fails to teach, wherein a processor or microprocessor configured to act as a clock for controlling the first and second pulse generators.
Lu teaches a method in the same field of invention, wherein the controller comprises a processor or microprocessor configured to act as a clock for controlling the first signal generator to generate the first signal and the second signal generator to generate the second signal ([0225] teaches a control module comprising a processor for sending instructions to the signal generation module and controlling the timing of the instructions; [0229] teaches electrodes independently stimulating at different times; [0231]).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the method of Fang to have a controller configured to act as a clock as taught by Lu for controlling the first signal generator to generate a first signal and second signal generator to generate a second signal to adjust time and duration of the stimulation and treatment in order to personalize or adjust treatment for patients ([0226]; [0245]).
Regarding claim 34, the modified invention of Fang teaches claim 18, however fails to teach wherein excitation of the motor neurons causes excitation of one or more muscles of the patient.
Lu teaches a method in the same field of invention, wherein excitation of the motor neurons causes excitation of one or more muscles of the patient ([0005]; [0006]; [0278]).
It would have been obvious before the effective filling date to modify the method of Fang to wherein excitation of the motor neurons causes excitation of one or more muscles of the patient as taught by Lu, in order to elicit a muscular or physiological function. Such as exciting the diaphragm to induce respiration ([0278]).
Claims 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. PG Pub 20140163660 A1) in view of Charlesworth et al (U.S. PG Pub 20170197081 A1) as applied to claims 8 and 25 above, and further in view Bhadra et al (U.S. PG Pub 20090254144 A1).
Regarding claim 9, the modified invention of Fang teaches claim 8, however, fails to teach wherein a pulse of the first and second signals comprises the first and second signal being provided for a 
Bhadra teaches a device in the same field of invention, wherein a first sensory signal stimulates an afferent verve and a second motor signal stimulates an efferent/motor nerve (motor neuron) ([0031]; claim 5) and the stimulation period (first length of time) of the first signal is 1 second and the stimulation period (first length of time) of the second signal is .5 seconds, wherein the off period (second length of time) of the first signal is one second and the off period (second length of time) of the second signal is 1.5 seconds.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Fang to have the first and second signal being provided for 1-1.5 seconds followed by the first and second signals being off for .5-1 second as, taught by Bhadra, in order to stimulate the nervous system as desired in order induce or reduce contractions of target tissues (Bhadra [0039]; [0040]).
Regarding claim 26, the modified invention of Fang teaches claim 25, however, fails to teach wherein a pulse of the first and second signals comprises the first and second signal being provided for a first length of time followed by the first and second signals being off for a second length of time, the first length of time being in the range of 100 milliseconds to 2 seconds and the second length of time being in the range of 100 milliseconds to 3 seconds.
Bhadra teaches a method in the same field of invention, wherein a first sensory signal stimulates an afferent verve and a second motor signal stimulates an efferent/motor nerve (motor neuron) ([0031]; claim 5) and the stimulation period (first length of time) of the first signal is 1 second and the stimulation period (first length of time) of the second signal is .5 seconds, wherein the off period 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the method of Fang to have the first and second signal being provided for 1-1.5 seconds followed by the first and second signals being off for .5-1 second as, taught by Bhadra, in order to stimulate the nervous system as desired in order induce or reduce contractions of target tissues (Bhadra [0039]; [0040]).
Claims 1, 17, 18, 36, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (U.S. PG Pub 20140163660 A1) in view of Donofrio (U.S. PG Pub 20100114260 A1).
Regarding claim 1, Regarding claim 1, Fang teaches a system for exciting a selected set of motor neurons of a patient ([0042]; [0046] teaches a therapy system (200); Fig.1 and 2) the system comprising: one or more signal generators configured for generating a first electrical signal and a second electrical signal ([0042]; [0046] Fig 1 and 2 element 101); a first set of wires configured to provide the first electrical signal to a first set of electrodes (Fig 1 and 2 teach a first lead 108 (wire) connected to electrodes 110; Fig. 20-21 element 152 [0133]-[0134]) , wherein the first set of electrodes are configured for being secured to a first set of positions on the patient ([0046] teaches that the first set of electrode connected to the first lead (108) can be disposed adjacent different nerves than the electrodes connected to the second lead (109); Fig. 20-21 element 152 [0133]-[0134]); a second set of wires configured to provide the second electrical signal to a second set of electrodes Fig 1 and 2 teach a second lead 109 (wire) connected to electrodes 110; Fig. 20-21 element 154 [0133]-[0134]), wherein the second set of electrodes are configured for being secured to a second set of positions on the patient ([0046] teaches that the first set of electrode connected to the first lead (108) can be disposed adjacent different nerves than the electrodes connected to the second lead (109); Fig. 20-21 element 154 [0133]-[0134]); and a controller ([0018]; [0042]; [0046]; element 101) configured to control operation of the 
Donofrio teaches a device in the same field of invention, wherein a stimulation device stimulates neurons at a first frequency of 20kHz and a second frequency of 20.1kHz, wherein the first frequency and the second frequency differ by a non-zero frequency difference that produces a temporal interference pattern between the first frequency and the second frequency ([0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Fang, to have a first signal frequency of 20kHz and a second signal frequency between 20.1kHz, as taught by Donofrio, in order preform interferential stimulation that results in targeted stimulation of particular fibers or fiber types for nerve stimulation (Donofrio [0057]).
Regarding claim 17, the modified invention of Fang teaches claim 1, however fails to teach wherein the first frequency is about 20,000 Hz and the frequency difference being in the range of 0.1 to 200 Hz (Donofrio [0057]).
Regarding claim 18, Fang teaches a method for exciting a selected set of motor neurons of a patient ([abs]; [0016]) , the method comprising: causing a first signal generator to generate a first 
Donofrio teaches a device in the same field of invention, wherein a stimulation device stimulates neurons at a first frequency of 20kHz and a second frequency of 20.1kHz, wherein the first frequency and the second frequency differ by a non-zero frequency difference that produces a temporal interference pattern between the first frequency and the second frequency ([0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Fang, to have a first signal frequency of 20kHz and a second signal frequency between 20.1kHz, as taught by Donofrio, in order preform interferential stimulation that results in targeted stimulation of particular fibers or fiber types for nerve stimulation (Donofrio [0057]).
Regarding claim 36, the modified invention of Fang teaches claim 18, however fails to teach wherein the first frequency is about 20,000 Hz and the frequency difference being in the range of 0.1 to 200 Hz (Donofrio [0057]).
Regarding claim 37, Fang teaches a computer program product, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein ([0042] teaches the pulse generator having a computer readable medium with instructions and further having one or more processors and memories; [0045] teaches an external programmer for communicating and instructing the pulse generator), the computer-executable program code instructions comprising program code instructions configured to, when executed by a 25controller: cause a first signal generator to generate a first electrical signal ([0042] teaches the pulse generator 101 can have multiple portions with multiple housings; [0140] teaches a first portion of the pulse generator generating a first signal); and cause a second signal generator to generate a second electrical signal ([0042] teaches the pulse generator 101 can have multiple portions; [0140] teaches a second portion of the pulse generator generating a second signal); wherein: the first electrical signal is applied to a first set of electrodes secured to a 30first set of positions on the patient (Fig 1 and 2 teach a first lead 108 (wire) connected to electrodes 110; Fig. 20-21 element 152 [0133]-[0134]), the second electrical signal is applied to a second set of electrodes secured to a second set of positions on the patient (Fig 1 and 2 teach a second lead 109 (wire) connected to electrodes 110; Fig. 20-21 element 152 [0133]-[0134]), the first electrical signal is a periodic signal of a first frequency ([0018] teaches the device directing a first signal with a first periodic frequency of up to 1500Hz to a first target location; Fig 
Donofrio teaches a device in the same field of invention, wherein a stimulation device stimulates neurons at a first frequency of 20kHz and a second frequency of 20.1kHz, wherein the first frequency and the second frequency differ by a non-zero frequency difference that produces a temporal interference pattern between the first frequency and the second frequency ([0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Fang, to have a first signal frequency of 20kHz and a second signal frequency between 20.1kHz, as taught by Donofrio, in order preform interferential stimulation that results in targeted stimulation of particular fibers or fiber types for nerve stimulation (Donofrio [0057]).
Regarding claim 38, the modified invention of Fang teaches claim 37, however fails to teach wherein the first frequency is about 20,000 Hz and the frequency difference being in the range of 0.1 to 200 Hz (Donofrio [0057]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792